Citation Nr: 1642896	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).  

2.  Entitlement to service connection for a cervical spine disability, to include DDD and DJD.  

3.  Entitlement to service connection for failed back surgery syndrome.  

4.  Entitlement to service connection for neuropathy.  

5.  Entitlement to service connection for neuropathic hip pain.  

6.  Entitlement to service connection for radicular right hip pain.  

7.  Entitlement to service connection for radicular left hip pain.  

8.  Entitlement to service connection for a left testicle condition.  

9.  Entitlement to service connection for low testosterone.  

10.  Entitlement to service connection for sleep apnea.  

11.  Entitlement to a finding of total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1974 to March 1978.  

These matters come to the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 2011, the Veteran testified before a Veterans Law Judge (VLJ) during a Board videoconference hearing, and a transcript of that hearing has been associated with the claims file.  Additionally, because the VLJ who conducted the April 2011 Board hearing has since retired, the Veteran was afforded the opportunity for an additional hearing before the Board; however, in August 2016, the Veteran indicated that he did not desire an additional Board hearing.  

These matters were previously remanded by the Board in December 2012.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  No diagnosed condition of the lumbar spine had onset during active service or within one-year of service discharge, nor are any such otherwise etiologically related to active service, to include a July 1975 motor vehicle accident.  

2.  No diagnosed condition of the cervical spine had onset during active service or within one-year of service discharge, nor are any such otherwise etiologically related to active service, to include a July 1975 motor vehicle accident.  

3.  Failed back surgery syndrome did not have onset during active service and is not otherwise etiologically related to active service, to include a July 1975 motor vehicle accident, or a service-connected disability.  

4.  Neuropathy did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service, to include a July 1975 motor vehicle accident, or a service-connected disability.  

5.  Neuropathic hip pain did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service, to include a July 1975 motor vehicle accident, or a service-connected disability.  

6.  Radicular right hip pain did not have onset during active service or within one-year of service discharge, and is not otherwise etiologically related to active service, to include a July 1975 motor vehicle accident, or a service-connected disability.  

7.  Radicular left hip pain did not have onset during active service or within one-year of service discharge, and is not otherwise etiologically related to active service, to include a July 1975 motor vehicle accident, or a service-connected disability.  

8.  A left testicle condition did not have onset during active service and is not otherwise etiologically related to active service, to include a July 1975 motor vehicle accident, or a service-connected disability.  

9.  Low testosterone did not have onset during active service and is not otherwise etiologically related to active service, to include a July 1975 motor vehicle accident, or a service-connected disability.  

10.  Sleep apnea did not have onset during active service and is not otherwise etiologically related to active service, to include a July 1975 motor vehicle accident, or a service-connected disability.  

11.  The Veteran is not precluded from securing and following a substantially gainful occupation by reason of service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

3.  The criteria for service connection for failed back surgery syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

4.  The criteria for service connection for neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

5.  The criteria for service connection for neuropathic hip pain have not been met.  338 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

6.  The criteria for service connection for radicular right hip pain have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).   

7.  The criteria for service connection for radicular left hip pain have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).   

8.  The criteria for service connection for a left testicle condition have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

9.  The criteria for service connection for low testosterone have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

10.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

11.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.25, 4.26 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran was provided with adequate notice regarding his claims on appeal within November 2008, December 2008, and May 2009 notice letters.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and various lay statements.  

The Veteran was afforded relevant VA examinations in January 2009 and, following the December 2012 Board remand, most recently in September 2014.  When read together and considered as a whole, the VA examinations and opinions of record are adequate to decide the Veteran's claims on appeal because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Moreover, given the above development, the Board finds there has been substantial compliance with the Board's prior remand directives, such that further remand is not required regarding the Veteran's claims.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his attorney has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection Claims  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).  

For certain chronic disorders, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Among the listed conditions are arthritis/DJD and organic diseases of the nervous system.  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for a number of disabilities, including degenerative disc disease (DDD) of the lumbar spine, DDD of the cervical spine, failed back surgery syndrome, neuropathy, neuropathic hip pain, radicular right hip pain, radicular left hip pain, a left testicle condition, low testosterone, and sleep apnea.  Essentially, the Veteran claims that these disabilities are due to an in-service motor vehicle accident, or that they were caused by a disability or treatment resulting from the in-service motor vehicle accident.  

Service treatment records document that prior to enlistment, within a February 1974 report of medical history, the Veteran reported that he was in good health, with no medical conditions reported.  A July 1975 entry documents that the Veteran was involved in head-on motor vehicle accident on July 4, 1975, after which he was treated at a hospital in Morehead, Kentucky and told that he had 15-20 casts in his kidney following and intravenous pyelogram (IVP).  He also complained of a neck injury, backache, left elbow injury, and a fractured left rib; however, skull, cervical spine, left shoulder, chest, and left knee x-rays were within normal limits.  A related entry from the surgery clinic documents that the Veteran had numerous contusions, abrasions, and a possible renal contusion following a July 4, 1975 motor vehicle accident.  It was noted that he sustained numerous superficial injuries; however, concurrent and follow up x-rays were negative, and the Veteran was discharged to light duty for forty-eight hours.  A subsequent January 1978 entry documents the Veteran's complaint of shooting pain radiating to his left testicle, which was assessed as a urolith.  Thereafter, a February 1978 physical examination at separation from active service documents normal relevant clinical evaluations, with only noted scars on the right shoulder and left elbow.  

Post-service private treatment records from May 1981 document the Veteran's complaint of low back pain radiating down his left leg, without any incidence of back injury noted.  Again in September 1984, the Veteran reported low back pain of recent onset; records and testing show disc problems, but do not demonstrate DJD.  A 1986 MRI, for example, identified a possible disc lesion, not bone problems or growths..  Subsequent private treatment records from January 1987 document that the Veteran underwent back surgery for left discopathy L5-S1, including a lumbar laminectomy and foraminotomy.  A lumbar spine x-ray from February 1995 documents mild degenerative change at L5-S1 without evidence of abnormal motion up flexion and extension.  Later that same month, the Veteran underwent a bilateral hemilaminotomy, partial facetectomy, and microsurgical diskectomy L5-S1 for his diagnosed left L5-S1 disc herniation with superimposed spinal stenosis L5-S1.  

In July 1997, the Veteran reported low back, right hip, and right leg pain, after having been previously seen in February 1997.  His previous history was then related in detail, including his work for DuPont as a chemical operator, which involved a lot of lifting and bending.  The Veteran reported that his trouble began in 1988 or 1989 with an aching in his left leg which then went into his right leg.  Following an MRI, the Veteran had back surgery in the region of L5-S1, after which he returned to regular employment.  In 1994, the Veteran began have pain in his legs with subsequent aching in the left testicle; he reported that he went to a urologist who found nothing wrong.  In February 1995, a lumbar MRI found recurrent disc herniation L5-S1 and the Veteran had back surgery.  In May 1995, the Veteran started working half days with no lifting restrictions.  In June 1995, he returned to full days and regular employment, but then reinjured his back in July 1995 while lifting a bag of neoprene.  

In August 1997, the Veteran reported within an employer disability report that his disabling condition, including two back surgeries, DDD and stenosis of the spine, bone spurs, and scar tissue first bothered him in July 1995, when he was first put on restrictive work.  That same month, a nocturnal polysomnographic study revealed severe obstructive sleep apnea/hypopnea syndrome.  

Private treatment records from September 1997 document the Veteran's diagnoses of L5-S1 disc herniations, L3-L4 and L4-L5 disc degeneration, with a guarded prognosis.  The physician noted that there was no preexisting condition before 1988.  

A December 1997 disability report from the Veteran's employer documents his relevant personal history, including low back pain radiating into the left leg in May 1981, back pain in August 1983, a back injury in September 1984, back strain with pain radiating into the left hip and foot in December 1986, lumbar laminectomy for herniated disc in January 1987 and again in February 1995, back strain necessitating restricted work in July 1995, return to regular work in September 1995, recurrent back pain necessitating work restrictions in October 1995, a back injury in December 1995, permanent lifting restriction on February 1996, and permanent disability due to deterioration in back condition in August 1997.  

Private treatment records from February 2002 document failed low back surgery syndrome/post laminectomy syndrome L5-S1 bilaterally.  In October 2006, the Veteran was diagnosed with cervical spondylosis at C5-6 and C6-7.  

In October 2007, the Veteran submitted a statement of informal claim due to a back injury sustained in a motor vehicle accident on July 4, 1975 while he was on active duty.  

In July 2008, the Veteran's private physician reported that he had been following the Veteran for several years and had participated in his medical and surgical care regarding his cervical and lumbar spine.  The Veteran had stated that he thinks his problems all started when he was involved in an automobile accident in the Navy in 1975, and that after that accident, he had continued low back and leg pain, with a lumbar laminectomy in 1988.  The Veteran reported that he did fairly well after that and was able to function and work, but his condition deteriorated in 1995 and he underwent a lumbar discectomy.  Thereafter, the Veteran reported that he continued to complain of chronic low back pain which worsened over time, and his symptoms upon first being seen by the private physician were consistent with failed low back syndrome and DDD, and subsequently required a fusion at L5-S1 in 2002.  The physician noted that the Veteran had some chronic pain after that surgery, but eventually did fairly well, with no significant problems until he was involved in a motor vehicle accident in May 2008 which left him with significant chronic low back pain and left leg pain.  The physician noted that a recent MRI did not show recurrent disc herniation or new problems, so more likely than not the Veteran aggravated scar tissue and was to start therapy.  

The private physician opined, based on the history given to him by the Veteran, that it appeared that the Veteran's lumbar spine problems all started with the automobile accident in 1975.  The physician noted that the Veteran claimed an onset of back pain following his motor vehicle accident in 1975, which pain continued and necessitated multiple surgeries, which more likely than not contributed to his lumbar instability and the need for eventual spinal fusion and chronic pain problems.  

Following his formal claim in October 2008, the Veteran submitted several lay statements from himself and his family members.  The Veteran reported that his back and neck problems resulted from a motor vehicle accident on July 4, 1975 while on active duty, and that his additional claimed conditions were also a result of injuries due to the automobile accident.  He stated that he had tried to get insurance, police, and medical records from the time of the accident; however, he was told by each facility that such records were only kept for a period of five years, and had since been destroyed.  The Veteran's children reported that their father was in chronic pain due to back and neck problems, which he had always blamed on a car accident that occurred on July 4, 1975 while he was on active duty.  

The Veteran was first afforded a VA examination regarding his claims in January 2009.  The Veteran reported that he sustained injuries resulting in neck pain, low back pain, a bruised kidney, fractured rib, and a laceration to his elbow following a motor vehicle accident in July 1975.  He was in the hospital one day, but continued to have low back and neck pain intermittently, including mild intermittent radicular pain down his left leg six months later.  He also reported testicular pain in late 1975 which continued intermittently without a known cause.  After leaving active service, he reported that his symptoms continued and that he was seen by his private physician from late 1978 until 1979 and was treated with muscle relaxers pain pills and bedrest.  In 1987 or 1988, an MRI showed lumbar disc herniation, and his testicular pain was diagnosed as related to his lumbar spine condition; a lumbar laminectomy was done in 1988 on L5-S1 which decreased the pain.  Later, his pain increased resulting in additional surgeries in 1995, 2002, 2006, and 2008.  The Veteran further reported that he was involved in another motor vehicle accident in May 2008 which had increased his neck and low back pain, in addition to his constant radicular pain into his left hand, both hips, thighs, groin, left testicle, and left leg.  

After a thorough review of the Veteran's service treatment records and post-service private and VA treatment records, the VA examiner opined that the Veteran's claimed back and neck disabilities were less likely as not caused by or a result of active service, including the reported motor vehicle accident.  The examiner specifically noted that there were no hospital records following the July 1975 motor vehicle accident; however, treatment records from the following day at the surgery clinic documented normal x-rays and numerous superficial injuries.  Notably, the Veteran was not diagnosed with a lumbar or cervical condition during active service or any chronic disability upon separation.  Additionally, there was no documentation of a problem related to his lumbar spine until 1981.  Therefore, the examiner concluded that the Veteran's lumbar spine condition was less likely than not caused by or a result of active service, including the motor vehicle accident in July 1975.  Similarly, the examiner found no medical documentation regarding a cervical spine condition until test results and a surgical report in 2006; moreover, the Veteran reported he was first seen for neck pain in 2005.  As such, the examiner concluded that the Veteran's cervical spine condition was less likely than not caused by or a result of active service, including the motor vehicle accident in July 1975.  

At the April 2011 Board hearing, the Veteran's attorney noted that essentially, each of the Veteran's claims stemmed from the Veteran's claimed injuries following a motor vehicle accident in July 1975.  The Veteran reported that he was treated at a hospital in Kentucky, after which he stayed home for three or four days and then returned to his duty station and was seen at the medical center.  He noted that his accident was not a head-on collision; rather, he stated that he drifted off the road and hit an embankment after which the vehicle went airborne and flipped several times.  He reported resulting injuries including a bruised kidney, cracked rib, elbow laceration, back pain, and neck pain, which led to two or three weeks of very light duty.  The Veteran reported that he was rushed through his separation physical and could not remember why he did not mention the in-service motor vehicle accident at that time.  The Veteran stated that while working for DuPont in 1981, he experienced pain in his back, pelvis, and hips once or twice a year which required him to walk stooped over for three to four days.  The Veteran stated that he did not know why he did not bring up his in-service motor vehicle accident at that time, but he denied any other traumatic causes for his complaints from 1975 until his complaints in 1981.  

Following the December 2012 Board remand, VA obtained an addendum medical opinion in September 2014.  Following a thorough review of the claims file, including service treatment records and post-service treatment records, a VA examiner opined that the Veteran's claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Notably, the examiner stated that he had thoroughly reviewed the claim file, including the positive nexus opinion rendered by the Veteran's private physician in July 2008.  The VA examiner stated that his reason for rejecting the Veteran's statements of continuity of symptoms since active service was because he did not find evidence that showed the Veteran's injuries from his July 1975 motor vehicle accident resulted in a chronic back condition.  While the medical note from his initial hospital visit after the accident was not available to review, the Veteran was seen at a military facility with only superficial injuries noted, and no diagnosis of a back condition.  Additionally, there were no medical notes concerning the Veteran's back for the following three years of active service, and his back examination at his exit physical in February 1978 was normal.  The earliest documented low back pain was in 1981 and the earliest documented chronic back condition was in 1988 when he had a disc herniation which required surgery.  The examiner noted that private medical records documented the Veteran's work at DuPont (since about 1979) that involved heavy lifting, which resulted in an injury to the Veteran's back.  

Significantly, the VA examiner reviewed the July 2008 private medical opinion and stated that he did not agree with the opinion because it was based only on what the Veteran reported about the in-service motor vehicle accident, and not on a review of the Veteran's service treatment records.  Additionally, the examiner noted that the private physician's opinion was provided thirty-three years following the 1975 motor vehicle accident.   As such, it was the VA examiner's medical opinion that the Veteran's degenerative joint disease of the lumbar spine was less likely than not (less than 50 percent probability) incurred in or related to his active service, to include the documented in-service motor vehicle accident.  

After a review of the claims file, including the relevant evidence discussed above, the Board finds that the preponderance of the evidence weigh against the Veteran's claims of entitlement to service connection for a number of disabilities, including degenerative disc disease (DDD) of the lumbar spine, DDD of the cervical spine, failed back surgery syndrome, neuropathy, neuropathic hip pain, radicular right hip pain, radicular left hip pain, a left testicle condition, low testosterone, and sleep apnea.  

Initially, the Board notes that the evidence of record documents current disabilities as claimed by the Veteran.  Additionally, service treatment records document that the Veteran was involved in a July 1975 motor vehicle accident as he has repeatedly asserted.  Therefore, the relevant inquiry is whether or not there exists a nexus between the Veteran's current claimed conditions and his active service, to include the July 1975 motor vehicle accident.  As discussed further herein, the Board concludes that a preponderance of evidence weighs against such a finding.  

Notably, as previously stated, service treatment records clearly document that the Veteran was involved in an in-service motor vehicle accident in July 1975.  However, while the Veteran now reports rather significant injuries to his back and neck in service which continued since that time and worsened to include his related claimed conditions, concurrent service treatment records document that the Veteran was seen in the surgery clinic the day after the July 1975 motor vehicle accident with only superficial injuries.  Additionally, there were no documented chronic disabilities during the three subsequent years of the Veteran's active service or at his separation, when a physical examination documented normal relevant clinical evaluations.  

To the extent that the Veteran has reported that his claimed conditions, including lumbar and cervical spine disabilities, have existed since his July 1975 motor vehicle accident, such statements are of little probative value based upon the inconsistency of the Veteran's statements with service treatment records discussed immediately above.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  As such, although the Board has considered the Veteran's statements of observable symptomatology such as back and neck pain with associated symptoms, see Layno, 6 Vet. App. at 469, his statements asserting continuous problems during and since active service are of little probative value when weighed against the additional evidence of record.  Moreover, such statements are not competent insofar as they assert a nexus between a current low back disability and the Veteran's active service, as to do so requires complex medical knowledge regarding orthopedic, musculoskeletal, neurologic, and additional conditions.  See Jandreau, 492 F.3d at 1376-77.  

The Board has also considered the July 2008 private medical opinion which asserts a nexus between the Veteran's lumbar spine disability with related conditions and active service, namely the July 1975 in-service motor vehicle accident.  However, to the extent that such opinion was admittedly based upon the Veteran's own reported history of chronic back pain, it is of little probative value, especially given the inconsistency of such statements with the additional evidence of record, as discussed above.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (A physician's mere recording of history as reported by a patient without adding an assessment of that history along with clinical findings does not constitute a diagnosis or valid nexus opinion).  

While the December 2012 Board remand found that the January 2009 VA opinion was inadequate for its failure to consider and comment upon the July 2008 private physician's positive nexus opinion, the Board affords great probative value to the subsequent September 2014 VA examiner's opinion, which was rendered following a thorough review of the claims file, including the July 2008 private nexus opinion, and which is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Ultimately, the VA examiner stated that he did not agree with the July 2008 private nexus opinion because it was based only on what the Veteran reported about the in-service motor vehicle accident, and not on a review of the Veteran's service treatment records.  Rather, the VA examiner concluded that the Veteran's degenerative joint disease of the lumbar spine was less likely than not (less than 50 percent probability) incurred in or related to his active service, to include the documented in-service motor vehicle accident.  He based his opinion on the rationale that after the July 1975 motor vehicle accident, which resulted in superficial injuries, the Veteran did not report any chronic disabilities for the next three years, including at his separation physical in February 1978.  Rather, the earliest documented low back pain was in 1981 and the earliest documented chronic back condition was in 1988 when he had a disc herniation which required surgery.  Additionally, private medical records documented the Veteran's work involved heavy lifting, which resulted in an injury to the Veteran's back.  

Additionally, there is no probative evidence that the Veteran's chronic lumbar spine, cervical spine, or related neurologic disabilities manifested within one-year of service discharge.  Therefore, the presumptive provisions regarding chronic diseases are inapplicable.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  Likewise, given the Veteran's inconsistent statements noted above and the reduced probative value of such statements, there is no probative evidence that the Veteran experienced symptoms of arthritis manifested as low back and neck pain continuously since active service, therefore, it cannot be presumed to be incurred in service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

To the extent that the Veteran has claimed that some of his conditions are secondary to his claimed lumbar or cervical spine disabilities, such claims are not warranted as a matter of law, given the Board's denial of service connection for those claims herein.  38 C.F.R. § 3.310.  

In sum, the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for a number of disabilities, including degenerative disc disease (DDD) of the lumbar spine, DDD of the cervical spine, failed back surgery syndrome, neuropathy, neuropathic hip pain, radicular right hip pain, radicular left hip pain, a left testicle condition, low testosterone, and sleep apnea.  There is no probative evidence of a nexus between any of the Veteran's current conditions and his active service, to include the July 1975 motor vehicle accident, or a service-connected disability.  As such, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303, 3.310.  

III.  TDIU

TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  

The Board acknowledges that the Veteran appears to be significantly impaired as a result of his claimed disabilities.  Notably, in December 1997, the Veteran's employer found, based upon the Veteran's educational level, previous work experience, and the status of his medical condition, that he was incapable of pursuing further significant employment.  Additionally, in April 1998, the Veteran's insurer found that he was totally disabled from pursuing any gainful occupation.  Finally, a September 1998 SSA disability determination and transmittal documents that the Veteran was found to be disabled as of August 1997 due to a primary diagnosis of disorders of the back and a secondary diagnosis of sleep apnea.  

However, in light of the Board's decision herein to deny the Veteran's service connection claims, the Veteran does not have any service-connected disabilities.  Therefore, entitlement to TDIU rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for DDD of the lumbar spine is denied.  

Service connection for DDD of the cervical spine is denied.  

Service connection for failed back surgery syndrome is denied.  

Service connection for neuropathy is denied.  

Service connection for neuropathic hip pain is denied.  

Service connection for radicular right hip pain is denied.  

Service connection for radicular left hip pain is denied.  

Service connection for a left testicle condition is denied.  

Service connection for low testosterone is denied.  

Service connection for sleep apnea is denied.  

A TDIU rating is denied.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


